Citation Nr: 1430434	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  09-19 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a skin condition to include chloracne as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

VanValkenburg, A., Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision that denied service connection for chloracne.  The Veteran timely appealed.

The issues were previously remanded by the Board in July 2012 for additional development.  The issues have since returned to the Board.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to final adjudication of the claim on appeal.

In July 2012 the Board remanded the Veteran's skin condition to include chloracne claim for a VA examination.  The Board specifically instructed the VA examiner to identify all current skin disabilities underlying the Veteran's complaints of chloracne and to clarify whether such disability pre-existed active service, and if so, whether there was evidence that the Veteran's acne did not undergo a permanent increase in severity in active service beyond its natural progression.  If any such disability did not exist prior to service, the examiner was asked to provide an opinion as to whether it was at least as likely as not related to service, to include herbicide exposure therein.  

The August 2012 VA examiner diagnosed the Veteran with sebaceous hyperplasia diagnosed in April 2009 and acne vulgaris diagnosed in the 1960s.  He opined acne vulgaris clearly and unmistakably pre-existed service and clearly and unmistakably was not aggravated beyond its natural progression by an in-service injury, event, or illness.  However, the VA examiner further noted that the Veteran's sebaceous cysts did not manifest until many years after service, but did not provide an opinion as to whether it was at least as likely as not related to service, to include exposure to herbicide therein.  

Accordingly, in order to fully comply with the terms of the prior remand and provide the Veteran with every reasonable opportunity to prevail on his skin condition claim, the Board finds it necessary to remand that claim an additional time for an addendum opinion as to whether the Veteran's sebaceous cysts are related to service.  Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand).  

Accordingly, the case is REMANDED for the following action:

1.  After any development deemed necessary is completed, the RO should then return the claims file to the August 2012 VA examiner to determine the etiology of the Veteran's current skin condition(s).  If the August 2012 VA examiner is not available, provide the claims file to an appropriate VA examiner for a file review.  The claims folder should be reviewed by the examiner and the examiner's report should note that review.  If, and only if, determined necessary by the VA examiner, the Veteran should be scheduled for another VA examination.

After reviewing the record, and reviewing the evidence contained in the August 2012 examination report as well as any other pertinent evidence.  The VA examiner should provide an opinion as to whether it is as least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's sebaceous cysts are etiologically related to or caused by military service, to include herbicide exposure therein.  

The examiner should reconcile any opinion with all other clinical evidence of record.  A complete rationale should be provided for any opinion expressed.

2.  Ensure that the opinion report complies with this remand and answers the questions presented herein.  If any report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate.

3.  Thereafter, the issue on appeal should be readjudicated. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



